I cannot concur in the opinion of Mr. Justice BUSHNELL. His opinion is based upon the proposition that the evidence relied upon for conviction is "weak circumstantial evidence" and upon "the unexplained delay between the date of the alleged larceny and the filing of the complaint after defendant had commenced a second divorce proceeding against the complainant's father."
In this case there is evidence that on March 12, 1941, the complaining witness was the owner of a box which he had concealed in the store; that this *Page 124 
box contained three sealed envelopes holding $2,000 and a bank book in his name showing a deposit of $2,021.19; that the last deposit showing in the bank book was on August 21, 1939; and that the complaining witness, his father, and the defendant were the only people who knew where the box was hidden. There was no testimony directly identifying defendant as the person who took the money, but it is an admitted fact that defendant took from the box a bank book and other papers, not her property, and only returned them when so directed by the prosecuting attorney. The above-discussed testimony, together with other evidence, clearly presented a question of fact as to defendant Rose Weiser's guilt for consideration by the jury. The jury are the judges of the facts. They saw and heard the defendant and other witnesses. Determining the credibility of witnesses and weighing the evidence are functions of the jury. I am convinced that there was ample evidence, though some of it was circumstantial in nature, from which the jury could reasonably find defendant guilty beyond a reasonable doubt of the crime charged. I am not impressed by the fact that a complaint was not made until some time after the crime was committed, as in cases of this kind the authorization of such a complaint lies in the hands of the prosecuting attorney. There is an abundance of evidence that the police were called in shortly after the larceny occurred.
We have examined other rulings complained of and find in them no error of substance. The judgment of conviction is affirmed.
BOYLES, C.J., and NORTH, and WIEST, JJ., concurred with SHARPE, J. *Page 125